I114th CONGRESS2d SessionH. R. 6216IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require State and local law enforcement agencies to submit information about law enforcement investigations to the Attorney General, and for other purposes. 
1.Short titleThis Act may be cited as the Preservation of Public Evidence Act of 2016. 2.Requirement to submit information about investigations to the Attorney General (a)RequirementA State receiving any amount under a grant program covered by section 3(a) shall require each law enforcement agency of that State, and of each unit of local government of that State, to submit to the Attorney General, for any incident being investigated by such law enforcement agency wherein a person was injured or killed by a law enforcement officer or while in the custody of a law enforcement agency, copies or records of any the following that pertain to the incident: 
(1)Any record or information. (2)Any item of evidence.   
(3)Any photographs. (4)Any videos, including footage from dashboard cameras and body-worn cameras. 
(5)Any witness statements. (6)Any other tangible documents. 
(b)PublicationThe Attorney General shall preserve materials submitted under subsection (a) and may publish them or descriptions thereof, subject to any applicable limitation under law, upon request of any person, as the Attorney General determines appropriate.  3.Eligibility for Federal funds (a)Covered programs (1)In generalFor purposes of this Act, a grant program is covered by this section if— 
(A)the program is carried out by or under the authority of the Attorney General; and (B)the program may provide amounts to States for law enforcement purposes. 
(2)ListFor each fiscal year, the Attorney General shall prepare a list identifying each program that meets the criteria of paragraph (1) and provide that list to each State. (b)ComplianceFor each fiscal year, any amount that a State would otherwise receive for that fiscal year under a grant program covered by this section shall be reduced by 10 percent, unless the chief executive of the State submits to the Attorney General— 
(1)a certification that each law enforcement agency of the State, and of each unit of local government of the State, is in full compliance with the requirements of section 2; or (2)an assurance that not less than 5 percent of such amount shall be used only for the purpose of enabling law enforcement agency of the State, and of each unit of local government of the State to comply with the requirements of section 2, so as to ensure that a certification under paragraph (1) may be submitted thereafter.  
(c)Report on noncomplianceNot later than the last day of each fiscal year, the Attorney General shall publish a report listing each State wherein a law enforcement agency of the State, or of a unit of local government of the State, has not complied with the requirements of section 2 for that fiscal year. (d)Redistribution of amountsAmounts under a grant program not granted by reason of a reduction under subsection (b), shall be granted to one or more entities not subject to such reduction or such prohibition, subject to the other laws governing that program. 
(e)Effective dateThe first grants to which subsection (b) applies are grants for the fiscal year beginning October 1, 2017. 4.Enhanced funding for body camera grantsFor fiscal year 2017, out of any money in the Treasury not otherwise appropriated, there is appropriated an additional amount for State and Local Law Enforcement Activities—Community Oriented Policing Services—Community Oriented Policing Services Programs of $10,000,000, to be used for grants under part Q of the Omnibus Crime Control and Safe Streets Act of 1968, which shall be used for the acquisition and use of body-worn cameras by law enforcement officers. 
